
	

115 SRES 594 IS: Expressing the sense of the Senate regarding the Government of the Russian Federation’s ongoing attacks against the United States election system to undermine our democracy by interfering with our election system, and affirming the Senate’s unequivocal commitment to holding the Russian Federation, President Putin, and those who carried out the attacks accountable.
U.S. Senate
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 594
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2018
			Ms. Klobuchar (for herself and Mr. Graham) submitted the following resolution; which was referred to the Committee on Rules and Administration
		
		RESOLUTION
		Expressing the sense of the Senate regarding the Government of the Russian Federation’s ongoing
			 attacks against the United States election system to undermine our
			 democracy by interfering with our election system, and affirming the
			 Senate’s unequivocal commitment to holding the Russian Federation,
			 President Putin, and those who carried out the attacks accountable.
	
	
 Whereas, on January 6, 2017, the Office of the Director of National Intelligence published a report titled Assessing Russian Activities and Intentions in Recent U.S. Elections, noting that Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the U.S. Presidential election, with a goal of undermining public faith in United States democratic processes, and that the Government of the Russian Federation's influence campaign followed a Russian messaging strategy that blends covert intelligence operations—such as cyber activity—with overt efforts by Russian Government agencies, state-funded media, third-party intermediaries, and paid social media users or trolls;
 Whereas the findings of the investigation by the Select Committee on Intelligence of the Senate regarding election interference confirmed the intelligence community’s assessment that—
 (1)Russia attempted to influence the 2016 election and its actions were a significant escalation in directness, level of activity, and scope;
 (2)Russia conducted cyber operations on United States political targets likely to shape future United States policies;
 (3)Russian-state actors and third-party intermediaries were responsible for the dissemination of documents and communications stolen from United States political organizations;
 (4)the Government of the Russian Federation used coordinated state platforms RT and Sputnik to advance its malign influence campaign during the 2016 United States Presidential election; and
 (5)Russian intelligence leveraged social media in an attempt to amplify Kremlin messaging intended to sow social discord and to undermine the United States electoral process;
 Whereas, on July 13, 2018, the Department of Justice indicted 12 members of the Russian military intelligence agency, Intelligence Directorate of the General Staff (GRU), for conspiracy to commit offenses against the United States during the 2016 election, noting in the indictment that the Russian officials conspired to hack into the computers of U.S. persons and entities involved in the 2016 U.S. presidential election, steal documents from those computers, and stage releases of the stolen documents to interfere with the 2016 U.S. presidential election;
 Whereas the Senate passed the Countering America’s Adversaries Through Sanctions Act, (H.R. 3364, 115th Congress), by a vote of 98–2, in order to impose strong sanctions against the Government of the Russian Federation for its well-documented efforts to undermine democratic institutions and elections in the United States and Europe;
 Whereas, on May 8, 2017, former Director of National Intelligence James Clapper testified before the Committee on the Judiciary of the Senate that Russia is now emboldened to continue such activities in the future both here and around the world, and to do so even more intensely;
 Whereas, on Friday, July 13, 2018, Director of National Intelligence Dan Coats reaffirmed that Russia is continuing its efforts to disrupt United States elections, noting, Today, the digital infrastructure that serves this country is literally under attack. … It was in the months prior to September 2001 when, according to then-CIA Director George Tenet, the system is blinking red. And here we are nearly two decades later, and I'm here to say, the warning lights are blinking red again, and that Russia is the most aggressive foreign actor—no question. And they continue their efforts to undermine our democracy.;
 Whereas, on July 16, 2018 Director of National Intelligence Coats reaffirmed United States intelligence conclusions, noting, We have been clear in our assessments of Russian meddling in the 2016 election and their ongoing, pervasive efforts to undermine our democracy.;
 Whereas the men and women in the United States Foreign Service, Armed Forces, intelligence agencies, civil service, and law enforcement dedicate their careers to advancing the interests of our country and home and abroad, including in some difficult and demanding locations such as Russia;
 Whereas these men and women serve honorably despite at times having to endure unwarranted harassing and hostile actions in performance of their duties; and
 Whereas bipartisan support in Congress is important, but there is no substitute for Presidential leadership and action, and without it, the costs imposed will not be sufficient to deter Russia in the future: Now, therefore, be it
		
	
 That the Senate— (1)unequivocally agrees with the conclusions reached by the dedicated, non-partisan men and women at United States intelligence agencies that Vladimir Putin ordered an attack against the 2016 Presidential election to influence and undermine faith in our democratic process and that United States elections remain a target for Russia;
 (2)views attacks against United States election infrastructure as representing a threat to the foundation of our democracy, and declares that protecting our elections is a national security priority;
 (3)views attempts by the Government of the Russian Federation or persons or entities associated with the Government of the Russian Federation to hack and otherwise tamper with United States election voting systems, voter roll information, political party organizations, and State and local election administration officials as an attack on United States critical infrastructure;
 (4)reaffirms that it is the policy of the United States to defend against and respond to cyber-attacks against our election infrastructure, and declares that an attack on our election systems by a foreign power is a hostile act and should be met with appropriate retaliatory actions, including full implementation of existing sanctions as well as new additional sanctions;
 (5)reaffirms that States are responsible for conducting elections, and Congress is committed to providing resources, information, and cybersecurity expertise to help improve the security of United States elections;
 (6)strongly supports State and local election officials who administer United States elections and the continued information sharing between those officials and the Federal Government in order to protect the administration of elections;
 (7)reaffirms that the free, open, and fair administration of elections is a cornerstone of American democracy and that any attempts to interfere with election administration is a threat to national security;
 (8)strongly urges President Trump to take all necessary steps to ensure the 12 Russian government officials and any other Russian nationals indicted by the Department of Justice for interfering in the 2016 elections are extradited to the United States; and
 (9)strongly urges President Trump to publicly and unambiguously state that the United States Government will refuse all efforts by the Government of the Russian Federation to question any current or former United States personnel.
